





CITATION: CIBC Mortgages Inc. v. Spencer, 2011 ONCA 141



DATE: 20110223



DOCKET: C52639



COURT OF APPEAL FOR ONTARIO



Weiler, Gillese and Blair JJ.A.



BETWEEN



CIBC Mortgages Inc.



Plaintiff (Respondent)



and



Winnifred Spencer and Maria Jaramillo



Defendants (Appellants)



Maria Jaramillo and Winnifred Spencer, appearing in person



Ron J. Aisenberg, for the respondent



Heard: January 12, 2011



On appeal from the judgment of
          Justice S.S. Seppi of the Superior Court of Justice, dated August 19, 2010.



APPEAL BOOK ENDORSEMENT



[1]

While the discovery of asbestos resulted in a substantial increase in
    the appellants costs, that problem does not mean that the bank is obliged to
    further extend time to the appellants to pay the mortgage.  Since the mortgage
    went into default about a year and a half of payments have been missed.

[2]

The appellants were granted an adjournment at first instance to pursue
    their plan of refinancing the mortgage.  That did not happen.  The appellants
    have no defence to the action.  Judgment was properly granted at first
    instance.  The appellants have the right to redeem the mortgage at any time
    until the property is sold.  In the circumstances, there is no impediment to
    them removing the asbestos, refinancing the property, and then redeeming the
    mortgage.

[3]

Accordingly the appeal is dismissed.  Costs are payable to the
    respondent and are fixed in the amount of $2,500, inclusive of disbursements
    and applicable taxes.


